             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

RHONDA MILLER,                                 )
                                               )
                           Plaintiff,          )
                                               )
vs.                                            )      Case No. CIV-19-305-SLP
                                               )
ANDREW SAUL,                                   )
Commissioner of the Social Security            )
Administration,                                )
                                               )
                           Defendant.          )

                                        ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Bernard M. Jones entered November 18, 2019 [Doc. No. 29]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and this matter is reversed and remanded for further proceedings.

      IT IS SO ORDERED this 3rd day of December, 2019.
